TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 22, 2018



                                      NO. 03-17-00541-CV


                                 Passion Love Black, Appellant

                                              v.

                                 Franklin D. Murray, Appellee


    APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
    DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the order signed by the trial court on August 11, 2017. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.